NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN DE DIOS OLEA PALMA, AKA Juan No. 16-70824
Olea-Palma, AKA Juan De Dios Olea-Palma,
AKA Juan Palma,                          Agency No. A205-716-433

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Juan De Dios Olea Palma, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Olea Palma

failed to show he could not safely relocate within Mexico, or that it would be

unreasonable for him to do so, and thus did not establish a well-founded fear of

future persecution. See Hussain v. Rosen, 985 F.3d 634, 648 (9th Cir. 2021)

(“‘[a]n applicant does not have a well-founded fear of [future] persecution if the

applicant could avoid persecution by relocating to another part of the applicant’s

country,’ unless doing so would be unreasonable under the applicant’s

circumstances.” (quoting 8 C.F.R. § 1208.13(b)(2)(ii))); see also 8 C.F.R.

§ 1208.13(b)(3)(i). Thus, Olea Palma’s asylum claim fails.

      In this case, because Olea Palma failed to establish eligibility for asylum, he

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      We reject as unsupported by the record Olea Palma’s contentions that the

agency ignored evidence.




                                          2                                   16-70824
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                       3                                    16-70824